DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to the Pre-Appeal Brief request filed on 4/5/2021 and the Pre-Appeal Conference decision of reopening made on 5/5/2021.
Claims 1, 3-8, 10-15, 17-22, 25 are pending. 
	Claims 2, 9, 16, 23-24 are cancelled.

Reason for Allowance
In view of the Pre-Appeal Brief and Conference decision, updated search and further consideration, claims 1. 3-8, 10-15, 17-22, 24 are allowed as the prior art fails to disclose the features in a particular manner as claimed.
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168